DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7-9, 11, 17-19, 22-24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656) and Anderson et al (US 20120249429).

Regarding claims 1 and  24,  Huang et al (US 20070228138) teach an apparatus, comprising (Fig. 4, a mobile platform computer system): a camera (470) image data captured by a world facing camera (470) on a portable computer ([0045] FIGS. 9 and 10 show a laptop A/B part 390/392 includes built-in camera 470, [0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed), the world facing camera (470) on a first side of the lid, the portable computer (100) including a primary display (122) ([0045], see FIGS. 9 and 10 that  illustrate a notebook/laptop computer 400 in an open lid configuration where a laptop A/B part 390/392 includes built-in camera 470), Fig. 1 (100, 122), [0023], mobile personal computer (PC) (MPC) system 100, [0024], a primary display 122); and a secondary display controller (120) to render content via a secondary display (121, 321) of the portable computer (100, 300), the secondary display controller (120) to render the content on the secondary display (121, 321) while the lid of the portable computer is in the closed position and the primary display is turned off (Fig. 1(100, 120, 121), Fig. 4 (300, 321), [0051], as shown in Fig. 4, a notebook/laptop 300’ s lid is closed and  information may be displayed through secondary display 321 (FIGS. 4 ), [0046], customer information may be displayed within secondary display 321, while the notebook/laptop 300 remains in a sleep state as shown in FIG. 4, note that as shown in Fig. 4, the main display is shut because of folding, [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120 couples to  supplemental display 121).

Huang et al do not teach a camera input analyzer to analyze image data captured by a world facing camera on a portable computer when a lid of the portable computer is in a closed position, and the world facing camera on a first side of the lid, the portable computer including a primary display on a second side of the lid opposite the first side.


Shen (US 20120171656) teaches shown in FIGS. 4a and 4b a version of  version camera device 301'', which  is folded and embedded into the surface of a hack cover of a laptop such that the  camera device 301’’ can be swung open into the position of 302'' to perform image capturing functions [0059].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s camera 470 with Shen’s camera device 301’’ on the cover of the laptop, because such positioning of camera helps achieve image capturing in an alternate side. As taught by Shen.

Huang et al (as modified by Shen) do not teach a camera input analyzer to analyze image data captured by a world facing camera on a portable computer when a lid of the portable computer is in a closed position, and display controller to render in response to the analysis of the image data.

Anderson et al (US 20120249429) teach the following: 
Referring first to the image detector ID 1/2, the ID may include, for example, one or more 3D depth sensing camera, or an optical detection array infused behind a visible display and outer bezel. The ID may for example be adapted to capture air movements of a user's body part in the form of images, and to feed such input data to the Object and Gesture Recognition Module [0014].

It would have been obvious to one of ordinary skill in the art before he effective filing of the this application to combine Huang’s camera 470 (as modified by Shen) with Anderson’s image detector ID 1/2, the use of which helps to more efficiently capture position tracking of user gestures as taught by Anderson et al.  

Regarding claim 7, Huang et al do not teach including a human presence sensor to detect a presence of a person nearby the portable computer, the human presence sensor to trigger activation of the world facing camera.

Anderson et al (US 20120249429) teach that is known that cameras are known that gather video input for gesture detection, and rudimentary interpretation of gesture input may accomplished with software that can run on a PC, wherein depth sensing camera technology has also been known to provide the ability to recognize where a 

It would have been obvious to one of ordinary skill in the art before he effective filing of the this application to combine Huang’s mobile computer system with Anderson’s cameras that gather video input for gesture detection, the use of which helps approximate body motion as a modal input source as taught by  Anderson et al.

Regarding claims 8-9, Huang et al teach the content is first content, and further including an audio when the lid is in the closed position (Fig. 4 (300, 321), [0051],as shown in Fig. 4, a notebook/laptop 300’ s lid is closed and  information may be displayed through secondary display 321 FIGS. 4 ), [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120 couples to  supplemental display 121, ([0058], a sound recording and playback device, such as a speaker and/or microphone (not shown) may optionally be coupled to bus 604 for audio interfacing with computer system 600), a microphone on the portable computer to capture the voice when the lid is in the closed position and the voice is spoken by a person within audible range of the microphone, the secondary display controller (120) to render second content via the secondary display (321) ([0058], a sound recording and playback device, such as a speaker and/or microphone (not shown) may optionally be coupled to bus 604 for audio interfacing with computer system 600, Fig. 1(100, 120, 121), Fig. 4 (300, 321), [0051],as shown in Fig. 4, a notebook/laptop 300’ s lid is closed and  information may be displayed through secondary display 321 (FIGS. 4 ), [0046], customer information may be displayed within secondary display 321, while the notebook/laptop 300 remains in a sleep state as shown in FIG. 4, note that as shown in Fig. 4, the main display is shut because of folding,  [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120 couples to  supplemental display 121 ).

Huang et al do not teach the content is first content, and further including an audio input analyzer to analyze a voice command spoken when the lid is in the closed position, a microphone on the portable computer to capture the voice command when the lid is in the closed position and the voice command is spoken by a person within audible range of the microphone, the secondary display controller to render second content via the secondary display in response to the analysis of the voice command, wherein the audio input analyzer is to perform voice recognition analysis of the voice command without communicating with a remote server.
Anderson et al teach the user could use voice commands to change the nature of the object to be launched (color, category, capabilities) or to change the nature of how it is launched, or to change the view that appears on the displays as the user does it [0032]. Anderson teach that FIG. 4 shows a diagram of an embodiment of the first display and the second display shown in FIGS. 1a-1h or 2a-2d, including functional modules [0006]. Note that as shown FIGS. 1a-1h or 2a-2d, the displays are proximate with other, not remotely configured.  

It would have been obvious to one of ordinary skill in the art before the effective filing of the this application to combine Huang’s mobile computer system with Anderson’s voice commands, the use of which helps as one option of execution in the virtual binding scenarios as taught by Anderson et al.

Regarding claim 11, Huang et al teach a system controller to determine whether third content is to be rendered via the primary display (122) as part of a response to the voice ([0058], a sound recording and playback device, such as a speaker and/or microphone (not shown) may optionally be coupled to bus 604 for audio interfacing with computer system 6000. [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120 couples to  supplemental display 121, Fig. 1 (100, 122), [0023], mobile personal computer (PC) (MPC) system 100, [0024], a primary display 122); and a primary display controller to activate the primary display (122) while the lid is still closed and render the third content via the primary display(122) ([0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed, [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120, [0024], a primary display 122).

Huang et al do not teach a system controller to determine whether third content is to be rendered via the primary display as part of a response to the voice command.



It would have been obvious to one of ordinary skill in the art before the effective filing of the this application to combine Huang’s mobile computer system with Anderson’s voice commands, the use of which helps as one option of execution in the virtual binding scenarios as taught by Anderson et al.

Regarding claim 17, Huang et al teach including the secondary display (121, 321) associated with the secondary display (121, 321) ([0046], customer information may be displayed within secondary display 321, [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120 couples to  supplemental display 121).

Huang et al do not specifically teach including a touch-based input analyzer to analyze user interactions with the secondary display detected by a touch sensor associated with the secondary display.

Shen (US 20120171656) teach that the tablet can be a component of a wireless telephone or other communications device, which has a touch sensitive screen [0042], 

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system with Shen’s touch sensitive screen, the use of which helps execute different functionalities of the tablet including text recognition as taught by Shen.
Regarding claim 18, Huang et al teach the touch sensor is associated with a touchpad disposed on a base of the portable computer (Fig. 5), the secondary display (321) corresponding to an extension of the touchpad, the secondary display (321) to extend along a front edge of the base to be visible when the lid is in the closed position (Fig. 4 (300, 321), [0051],as shown in Fig. 4, a notebook/laptop 300’ s lid is closed and  information may be displayed through secondary display 321 (FIGS. 4 ), see the touch sensitive rectangle in Fig.5 and secondary display 321 in Figs. 4-5, one of ordinary skill in the art would have ascertained the location of the touch sensitive rectangle and secondary display 321 could vary at any desired location as a matter of obvious engineering design choice ).
.
Regarding claim 19, Huang et al teach  including a primary display controller (121) to render a primary user interface via the primary display (122) when the lid is open  and the primary display is powered ([0045], see FIGS. 9 and 10 that  illustrate a notebook/laptop computer 400 in an open lid configuration where a laptop A/B part 390/392 includes built-in camera 470), Fig. 1 (100, 122), [0023], mobile personal computer (PC) (MPC) system 100, [0024], a primary display 122, [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120 couples to  supplemental display 121, [0056], a chipset 610 may interface with the display device 622 and secondary display 621), the primary user interface associated with an application running on the portable computer, the secondary display (321)to render a secondary user interface associated with the application via the secondary display (321) ([0046], processor 250 then performs an identification process to extract relevant customer information 251, which may either stored in memory 252 or contact database 260, as shown in FIG. 1, and a such customer information may be displayed within secondary display 321), [0056], a chipset 610 may interface with the display device 622 and secondary display 621).
Regarding claims 22-23, Huang et al teach the primary display controller (120) is implemented with a first processor and the secondary display controller (120)  is implemented with a second processor, wherein the second processor consumes less power than the first processor ([0023], CPU 102 may be a multi-core processor to provide a symmetric multiprocessor system (SMP) or asymmetric multiprocessor system (AMP), [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120).
Regarding claim 34, Huang et al teach the image data is first image data, the instructions to further cause the portable computer to combine the first image data with second image data ([0051], referring again to FIG. 11, at process block 540, an item image is captured, for example, using a built-in camera part 470, processor 250 as shown in FIG. 3, may extract relevant contact information,) the second image data captured by a user facing camera on the portable computer ([0045] FIGS. 9 and 10 show a laptop A/B part 390/392 includes built-in camera 470, [0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed). 

Huang et al do not teach wherein the image data is first image data, the instructions to further cause the portable computer to combine the first image data with second image data to form a 360 degree image of an environment surrounding the portable computer, the second image data captured by a user facing camera on the portable computer, the user facing camera on the second side of the lid, each of the world facing camera and the user facing camera having a field of view of at least 180 degrees respectively. 

Shen (US 20120171656) teaches shown in FIGS. 4a and 4b a version of  version camera device 301'', which  is folded and embedded into the surface of a hack cover of a laptop such that the  camera device 301’’  can be swung open into the position of 302'' to perform image capturing functions [0059]. Shen teaches that Camera Housing Unit 

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s camera 470 with Shen’s camera device 301’’ on the cover of the laptop as well as Camera Housing Unit 203, the use of which because such positioning of camera helps achieve image capturing in an alternate side. As taught by Shen.


4.	Claims 2-3, 59, 67-69 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656) and Anderson et al (US 20120249429) further in view of Wang et al (US 20020089190).


Regarding claims 2-3, Huang et al (as modified by Shen and Anderson et al) teach the secondary display is disposed in a base of the portable computer ([0046], customer information may be displayed within secondary display 321, while the notebook/laptop 300 remains in a sleep state. One of ordinary skill in the art would have ascertained placing a display 321 in any needed place is an obvious engineering design choice), and in response to the analysis of the image data authenticating a user ([0051], referring again to FIG. 11, at process block 540, an item image is captured, for example, using either a scanner device 240, as shown in FIG. 3, or a built-in camera part 470, as shown in FIG. 10. At process block 550, contact information may be identified from the captured item image).

Huang et al (as modified by Shen and Anderson et al) do not teach the lid rotatable relative to the base about a hinge connecting the lid to the base, wherein the hinge is to automatically open the lid in response to the analysis of the image data authenticating a user.

Wang et al (US 20020089190) teach the following:

Referring to FIGS. 1-3, the lid 104 is pivotably mounted to the base 102 via a hinge mechanism 117. The hinge mechanism 117 generally allows the lid 104 to pivot relative to the base 102 so as to adjust the orientation of the lid 104 relative to the base 102, and the hinge mechanism 117 is configured to automatically position the lid 104 in the partially open position (FIG. 2) when the lid 104 is not secured to the base 102 [0025]

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system (as modified by Shen and Anderson et al) with Wang’s hinge mechanism 117, the use of which helps 

Regarding claim 59,  Huang et al  teach a portable computer, comprising (Fig. 4, a mobile platform computer system):: a base (see Fig. 4); a lid (see Fig. 5);; a primary display (122) on a first side of the lid Fig. 4 (300, 321), [0051], as shown in Fig. 4, a notebook/laptop 300’ s lid is closed, Fig. 1 (100, 122), [0023], mobile personal computer (PC) (MPC) system 100, [0024], a primary display 122); a world facing camera and the world facing camera to capture image data (470) ([0045], see FIGS. 9 and 10 that  illustrate a notebook/laptop computer 400 where a laptop A/B part 390/392 includes built-in camera 470, built-in camera 470 requires the user to place the card in front of the camera to take an image and then performs processing of the image for storage in a business card database), and at least one processor to initiate an operation on the portable computer the at least one processor to initiate the operation while the lid is closed ([0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed, [0043], as shown in FIG. 3. According to such item image 244 identification logic, which may be performed by, for example, processor 250, as shown in FIG. 3, may extract customer information from the item image. Based on the extracted information).

Huang et al do not teach a world facing camera on a second side of the lid opposite the first side, and the world facing camera to capture image data at least when the lid is in the closed position.

Shen (US 20120171656) teaches shown in FIGS. 4a and 4b a version of  version camera device 301'', which  is folded and embedded into the surface of a hack cover of a laptop such that the  camera device 301’’ can be swung open into the position of 302'' to perform image capturing functions [0059].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s camera 470 with Shen’s camera device 301’’ on the cover of the laptop, because such positioning of camera helps achieve image capturing in an alternate side as taught by Shen.

Huang et al do not teach a hinge to rotatably couple the lid to the base to enable movement of the lid between a closed position and an open position.

Wang et al (US 20020089190) teach the following:

Referring to FIGS. 1-3, the lid 104 is pivotably mounted to the base 102 via a hinge mechanism 117. The hinge mechanism 117 generally allows the lid 104 to pivot relative to the base 102 so as to adjust the orientation of the lid 104 relative to the base 102, and the hinge mechanism 117 is configured to automatically position the lid 104 in the partially open position (FIG. 2) when the lid 104 is not secured to the base 102 [0025]



Huang et al (as modified by Shen and Wang et al) do not teach at least one processor to initiate an operation on the portable computer in response to analysis of the image data, the at least one processor to initiate the operation while the lid is closed


Anderson et al (US 20120249429) teach the following: 
Referring first to the image detector ID 1/2, the ID may include, for example, one or more 3D depth sensing cameras, or an optical detection array infused behind a visible display and outer bezel. The ID may for example be adapted to capture air movements of a user's body part in the form of images, and to feed such input data to the Object and Gesture Recognition Module [0014].

It would have been obvious to one of ordinary skill in the art before he effective filing of the this application to combine Huang’s camera 470 (as modified by Shen and Wang et al) with Anderson’s image detector ID 1/2, the use of which helps to more efficiently capture position tracking of user gestures as taught by Anderson et al.  

Regarding claim 67-69, Huang et al teach including a secondary display on the base, the secondary display visible to a user when the lid is in the closed position ([0046], see Fig. 4 in which the customer information may be displayed within secondary display 321, while the notebook/laptop 300 remains in a sleep state. One of ordinary skill in the art would have ascertained placing a display 321 in any needed place is an obvious engineering design choice) wherein the operation includes rendering content via the secondary display on the portable computer ([0039], see Fig. 4 in which secondary display 321 displays contact information extracted from a business card), wherein the content rendered via the secondary display includes user specific information associated with the user([0039], see Fig. 4 in which secondary display 321  displays contact information extracted from a business card),.

Huang et al do not teach the secondary display including a touch sensitive surface to enable user interactions with the secondary display via touch.

Anderson et al teach as shown in the embodiment of FIG. 4, the GCS1 of D1 may also include a Touch Screen System 1, such as a conventional Touch Screen System, which may include a touch screen sensor TSS [0021].

It would have been obvious to one of ordinary skill in the art before he effective filing of the this application to combine Huang’s mobile computer system (with Anderson’s touch screen system the use of which helps to more efficiently capture position tracking of user gestures as taught by Anderson et al.  

(122) in response to user interactions with the secondary display (121) while the lid is in the closed position ([0023], CPU 102 may be a multi-core processor to provide a symmetric multiprocessor system (SMP) or asymmetric multiprocessor system (AMP), [0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed, [0024], graphics controller 120 couples primary display 122 and supplemental display 121 to MCH 112).

5.	Claims 60 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656), Anderson et al (US 20120249429), Wang et al (US 20020089190) further in view of Salam et al (US 20180157815).

Regarding claim 60, Huang et al (as modified by Shen, Wang et al and Anderson et al) teach the operation includes logging the user into the portable computer (See Fig. 5 in which the lid is open).

Huang et al (as modified by Shen, Wang et al and Anderson et al) do not teach the operation includes logging the user into the portable computer when the analysis of the image data results in recognition of a user.

Salam et al (US 20180157815) teach the following:
determines whether the candidate self-image represents an image of a living person, and not a photograph of an authorized person (e.g., in step 514). For example, although the front-facing camera may freeze the obtained candidate self-image to facilitate input of user 110's authentication sequence, the front-facing camera may continue to sample its field-of-view and obtain additional digital image data. [0064].. If, however, client device 104 identifies indicia of facial and/or body movement, client device may deem the live-image check successful (e.g., step 514; YES), client device 104 may execute software instructions that compare the candidate authentication sequence and the reference authentication sequence (e.g., in step 516) [0064].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system (as modified by Shen, Wang et al and Anderson et al ) with Salam’s authentication (using a camera), the use of which helps enhance security of device-based transactions as taught by Salam et al.  
6.	Claims 61 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656), Anderson et al (US 20120249429), Wang et al (US 20020089190) further in view of Porcella et al (USPN 10415286).

([0046], processor 250 then performs an identification process to extract relevant customer information 251, [0045], FIGS. 9 and 10 show a laptop A/B part 390/392 includes built-in camera 470, See Fig. 5 in which the lid is open).

Huang et al (as modified by Shen, Wang et al and Anderson et al) do not teach the operation includes automatically moving the lid to the open position when the analysis of the image data results in recognition of a user

Porcella et al (USPN 10415286) teach the following
“the controller 320 may receive signals from other components such as sensor systems that could serve to modify behavior of the motion control component 221, such as by opening in response to presence of a credential, automatically opening in response to presence of a person, or automatically locking based on presence on an unauthorized person” [0033].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system (as modified by Shen, Wang et al and Anderson et al) with Porcella’s sensor systems, the use of which helps archive a better hinged laptop displays as taught by Porcella et al.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656) and Anderson et al (US 20120249429) further in view of Salam et al (US 20180157815).


Regarding claim 4, Huang et al (as modified by Shen and Anderson et al) teach the camera input analyzer by the world facing camera ([0051], referring again to FIG. 11, at process block 540, an item image is captured, for example, using either a scanner device 240, as shown in FIG. 3, or a built-in camera part 470, as shown in FIG. 10. At process block 550, contact information may be identified from the captured item image), and further including before the lid is moved from the closed position ([0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed, also see Fig. 5 in which the lip is open).

Huang et al (as modified by Shen and Anderson et al) do not teach the camera input analyzer is to perform facial recognition analysis on the image data to identify a person captured by the world facing and further including a login controller to login the person in response to the camera input analyzer recognizing the person as an authorized user of the portable computer, the login controller to login the person before the lid is moved from the closed position.

Salam et al (US 20180157815) teach the following:
determines whether the candidate self-image represents an image of a living person, and not a photograph of an authorized person (e.g., in step 514). For example, although the front-facing camera may freeze the obtained candidate self-image to facilitate input of user 110's authentication sequence, the front-facing camera may continue to sample its field-of-view and obtain additional digital image data. [0064].. If, however, client device 104 identifies indicia of facial and/or body movement, client device may deem the live-image check successful (e.g., step 514; YES), client device 104 may execute software instructions that compare the candidate authentication sequence and the reference authentication sequence (e.g., in step 516) [0064].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system (as modified by Shen and Anderson et al) with Salam’s authentication (using a camera), the use of which helps enhance security of device-based transactions as taught by Salam et al.  

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656) and Anderson et al (US 20120249429) further in view Pahalavan et al (US 20130007096).

Regarding claim 15, Huang et al (as modified by Shen and Anderson et al) teach while the lid is in the closed position ([0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed, [0046], Processor 250 performs an identification process to extract relevant customer information 251, which may either stored in memory 252 or contact database 260,), the secondary display(321) to render a graphic while the lid is in the closed position, the graphic including an option for a user to respond to the push notification, ([0051],as shown in Fig. 4, a notebook/laptop 300’ s lid is closed and  information may be displayed through secondary display 321  (FIGS. 4)[0046], customer information may be displayed within secondary display 321, one of ordinary skill would have ascertained that the desired type of display could be displayed on the secondary display 321)).

Huang et al (as modified by Shen and Anderson et al) do not teach including a communications interface to receive a push notification from a device separate from the portable computer.

Pahalavan et al (US 20130007096) teach the following:

A system for communication and for providing, to a remote client device, a message related to an event at a server, in which the event is in response to one or more user inputs received from the remote client device, comprising:] an agent module configured to receive notification of the event at the server [01251], [0252].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system (as modified by .

9.	 Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20070228138) in view of Shen (US 20120171656) and Anderson et al (US 20120249429) further in view of Wipplinger et al (US 20120123680),


Regarding claim 20, Huang et al (as modified by Shen and Anderson et al) teach the secondary user interface includes controls to enable a user to operate the application, the primary display controller (120) to the primary user interface based on user interactions with the controls in the secondary user interface ([0056], a chipset 610 may interface with the display device 622 and secondary display 621, [0046], processor 250 then performs an identification process to extract relevant customer information 251, which may either stored in memory 252 or contact database 260 [0023], mobile personal computer (PC) (MPC) system 100, [0024], a primary display 122, [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphic controller 120).

Huang et al (as modified by Shen and Anderson et al) do not teach the primary display controller to update the primary user interface based on user interactions with the controls in the secondary user interface.

Wipplinger et al (US 20120123680) teach a system includes a graphical user interface module that generates at least one of a primary display or a secondary display [0007], wherein If the primary display module 36 decides to include the additional detail, then in operation 104, the primary display 24 is updated with the additional data [0039].

It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine Huang’s mobile computer system (as modified by Shen and Anderson et al) with updating of the primary display 24, the use of which helps control a display of geographical data to assist in the navigation of a mobile platform as taught by Wipplinger et al.


Regarding claim 21, Huang et al teach the secondary display controller (120) is to continue to render the secondary user interface via the secondary display (122) after the lid is returned to the closed position (see Fig. 4) and the primary display is turned off, the controls in the secondary user interface to enable the user to continue to operate the application when the lid is in the closed position ([0056], a chipset 610 may interface with the display device 622 and secondary display 621, [0046], processor 250 then performs an identification process to extract relevant customer information 251, which may either stored in memory 252 or contact database 260 [0023], mobile personal computer (PC) (MPC) system 100, [0024], a primary display 122, [0024], as shown in Fig. 1, mobile personal computer (PC) (MPC) system 100 includes graphics controller 120, [0039], FIG. 4 illustrates notebook/laptop 300, where a lid of notebook/laptop 300 is closed).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references. 

                                US 20190004764 to Son et al 
                                US 20060146030 to Kim

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	October 22, 2021